Case 3:19-cv-14834-BRM-DEA Document 25 Filed 02/26/21 Page 1 of 4 PageID: 576




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                         :
KEVIN JOHNSON, individually and on       :
Behalf of all others similarly situated, :
                                         :
                        Plaintiff,       :
                                         :
       v.                                :         Case No. 3:19-cv-14834-BRM-DEA
                                         :
SHOP-VAC CORPORATION,                    :
                                         :
                        Defendant.       :               OPINION
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court is a Motion for Reconsideration (ECF No. 20) filed by Defendant Shop-

Vac Corporation (“Shop-Vac”), pursuant to Local Civil Rule 7.1 seeking reconsideration of the

June 29, 2020 Opinion and Order (ECF Nos. 18-19), which dismissed nine of Plaintiff Johnson’s

(“Johnson”) eleven claims. Johnson opposes the motion. (ECF No. 21.) Having reviewed the

parties’ submissions filed in connection with the Motion and having declined to hold oral argument

pursuant to Federal Rule of Civil Procedure 78(b), for the reasons set forth below, and for good

cause shown, the Shop-Vac’s Motion for Reconsideration is DENIED.

       I.      BACKGROUND

       The underlying facts are set forth in the Court’s June 29, 2020 Opinion (ECF No. 18), from

which Shop-Vac seeks reconsideration. In the interest of judicial economy, the Court refers the

parties to that Opinion for a full recitation of the factual and procedural background of this dispute.

       II.     LEGAL STANDARD

       While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i) if there are “matters
Case 3:19-cv-14834-BRM-DEA Document 25 Filed 02/26/21 Page 2 of 4 PageID: 577




or controlling decisions which counsel believes the Judge . . . has overlooked.” L. Civ. R. 7.1(i);

Dunn v. Reed Grp., Inc., Case No. 08-1632, 2010 U.S. Dist. LEXIS 2438, at *1 (D.N.J. Jan. 13,

2010). The comments to that Rule make clear, however, that “reconsideration is an extraordinary

remedy that is granted ‘very sparingly.’” L. Civ. R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft,

Case. No. 03-3988, 2003 U.S. Dist. LEXIS 21312, at *2 (D.N.J. Oct. 7, 2013)). In that regard, the

Third Circuit has held the scope of a motion for reconsideration is “extremely limited.” Blystone

v. Horn, 664 F.3d 397, 415 (3d Cir. 2011). “Such motions are not to be used as an opportunity to

relitigate the case; rather, they may be used only to correct manifest errors of law or fact or to

present newly discovered evidence.” Id. Accordingly, an order or judgment may only be altered

or amended if the party seeking reconsideration shows at least one of the following grounds: “(1)

an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court [made its initial decision]; or (3) the need to correct a clear error of law

or fact or to prevent manifest injustice.” United States ex rel. Schumann v. AstraZeneca Pharms.

L.P., 769 F.3d 837, 848-49 (3d Cir. 2014). The Third Circuit has defined “new evidence” for

purposes of a motion for reconsideration:

               [N]ew evidence, for reconsideration purposes, does not refer to
               evidence that a party submits to the court after an adverse ruling.
               Rather, new evidence in this context means evidence that a party
               could not earlier submit to the court because that evidence was not
               previously available. Evidence that is not newly discovered, as so
               defined, cannot provide the basis for a successful motion for
               reconsideration.

Blystone, 664 F.3d at 415-16 (citations omitted).

       Additionally, a court commits clear error of law “only if the record cannot support findings

that led to the ruling.” ABS Brokerage Servs. v. Penson Fin. Servs., Inc., Case No. 09-4590, 2010

U.S. Dist. LEXIS 83601, at *6 (D.N.J. Aug. 16, 2010) (citing United States v. Grape, 549 F.3d at
Case 3:19-cv-14834-BRM-DEA Document 25 Filed 02/26/21 Page 3 of 4 PageID: 578




591, 603-04 (3d Cir. 2008)). “Thus, a party must . . . demonstrate that (1) the holdings on which it

bases its request without support in the record, or (2) would result in ‘manifest injustice’ if not

addressed.” Id.

        In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS

Brokerage Servs., 2010 U.S. Dist. LEXIS 83601, at *6 (quoting P. Shoenfeld Asset Mgmt. LLC v.

Cendant Corp., 161 F. Supp. 2d 349, 353 (D.N.J. 2001)); see also United States v. Compaction

Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999) (“Mere disagreement with a court’s decision

normally should be raised through the appellate process and is inappropriate on a motion for

[reconsideration].”); Florham Park Chevron, Inc. v. Chevron U.S.A., Inc. 680 F. Supp. 159, 163

(D.N.J. 1988); Schiano v. MBNA Corp., Case No. 05-1771, 2006 U.S. Dist. LEXIS 93578, at *2

(D.N.J. Dec. 27, 2006) (“Mere disagreement with the Court will not suffice to show that the Court

overlooked relevant facts or controlling law, . . . and should be dealt with through the normal

appellate process . . . .”) (citations omitted).

        III.      DECISION

        Shop-Vac’s Motion asserts the Court erred by allowing Johnson’s breach of express and

implied warranty claims to proceed beyond the motion to dismiss. (ECF No. 20-1 at 4-6.) With

respect to the breach of express warranty, Shop-Vac claims the Court should have considered the

entirety of the product label when deciding whether the words on the packaging constituted an

express warranty. (Id.) Shop-Vac argues the Court similarly erred in its implied warranty

determination because Johnson alleged “the vacuum does not function in accordance with his

supposed subjective understanding of the packaging.” (Id. at 6.) The Court denies Shop-Vac’s

Motion because it is an attempt to relitigate matters raised in the preliminary briefings and at oral

argument.
Case 3:19-cv-14834-BRM-DEA Document 25 Filed 02/26/21 Page 4 of 4 PageID: 579




       Shop-Vac’s Motion alleges, for a second time, the Court should have considered the entire

product label when examining the express warranty claim. The June 29, 2020 Opinion addressed

this argument, expressly mentioning the cases on which Shop-Vac relied. (ECF No. 18 at 12.) The

Court found Shop-Vac’s argument unavailing because Johnson identified specific assertions that

could constitute an express warranty. (Id.) Further, whether the statement constitutes an express

warranty is a question of fact for the jury that cannot be resolved on a motion to dismiss. In re

Toshiba Am. HD DVD Mktg. & Sales Practices Litig., Case No. 08-939, 2009 WL 2940081, at

*16 (D.N.J. Sept. 10, 2009) (citing In re Ford Motor Co. E–350 Van Prods. Liab. Litig., Case No.

03-4558, 2008 WL 4126264, at *4 (D.N.J. Sept. 3, 2008)). Therefore, Shop-Vac’s motion on this

point is simply a disagreement with the Court that will not be reconsidered. Blystone, 664 F.3d at

415.

       Shop-Vac’s second argument is also not a valid basis for reconsideration. Shop-Vac claims

Johnson’s allegations with respect to the product’s function were in accord with his subjective

understanding and thus could not be the basis for an implied warranty. (ECF No. 20-1 at 6.) This

argument fails to demonstrate that the June 29, 2020 Opinion and Order contains the requisite clear

error of law or fact. Because the record can support the Court’s finding in the June 29, 2020

Opinion, the Court will not reconsider Shop-Vac’s argument. Accordingly, Shop-Vac’s Motion

for Reconsideration is DENIED.

       IV.     CONCLUSION

       For the reasons set forth above, Shop-Vac’s Motion for Reconsideration is DENIED. An

appropriate order will follow.

Date: February 26, 2021                              /s/ Brian R. Martinotti___________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE
